Citation Nr: 0101688	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left femur fracture.

2.  Entitlement to an initial compensable evaluation for 
degenerative changes of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1992 to 
October 1995.

The current appeal arose from a January 1996 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, in pertinent part, 
denied entitlement to service connection for bilateral knee 
pain, and granted entitlement to service connection for 
residuals of a left femur fracture with assignment of a 10 
percent evaluation, and for mild degenerative changes of the 
right ankle with assignment of a noncompensable evaluation.

In July 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

The RO affirmed the denials of entitlement to an initial 
evaluation in excess of 10 percent for residuals of a left 
femur fracture and to an initial compensable evaluation for 
degenerative changes of the right ankle in April 2000.

The issues of service connection for left and right knee 
disabilities were remanded so that the RO could provide the 
veteran with statements of the case on those issues.  A 
statement of the case addressing both issues was issued in 
April 2000.  The veteran, however, failed to file substantive 
appeals on these issues; therefore, such claims are not 
considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with his claims for 
initial increased evaluations for residuals of a left femur 
fracture and degenerative changes of the right ankle.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent for residuals of a left 
femur fracture is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2000).

2.  The veteran's claim of entitlement to an initial 
compensable evaluation for degenerative changes of the right 
ankle is denied as a matter of law.  38 C.F.R. § 3.655 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).


In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(g) 
(2000).

Factual Background and Analysis

The record reflects the veteran failed to report for the VA 
examination scheduled in October 1999.  Further, the record 
indicates that notice of the scheduled examination was sent 
to the veteran's last address of record.  The veteran has 
been informed of the consequences of his failure to report 
for the scheduled VA examination by an April 2000 Supplement 
Statement of the Case.

Given the presumption of regularity in the mailing of VA 
examination scheduling notice, and the supplemental statement 
of the case with no return of any RO correspondence as 
undeliverable, and considering the fact that the veteran has 
never contacted the RO to give an adequate reason for not 
reporting for the examination, the Board is satisfied that 
the veteran failed to report to the scheduled examination 
without good cause.  See 38 C.F.R. § 3.655.  

The Board previously remanded the case for the purpose of 
affording the veteran a comprehensive examination for his 
service-connected disabilities in order that his claims could 
be properly considered.  As noted above, he failed to report 
for the scheduled examination.

Therefore, the Board finds the veteran's claims for increased 
evaluations for residuals of a left femur fracture and 
degenerative changes of the right ankle must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left femur fracture is denied.

Entitlement to an initial compensable evaluation for 
degenerative changes of the right ankle is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

